 



EXHIBIT 10.46
THE GOLDMAN SACHS
AMENDED AND RESTATED STOCK INCENTIVE PLAN
OUTSIDE DIRECTOR                     
          This Award Agreement sets forth the terms and conditions of an Award
of RSUs granted to you under The Goldman Sachs Amended and Restated Stock
Incentive Plan (the “Plan”) as of                     .
          1. The Plan. This Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement which are not defined in this Award Agreement have the meanings
as used or defined in the Plan.
          2. Award. ___RSUs are subject to this Award. Each RSU constitutes an
unfunded and unsecured promise of GS Inc. to deliver (or cause to be delivered)
to you, subject to the terms of this Award Agreement, one share of Common Stock
(a “Share”) (or cash or other property equal to the Fair Market Value thereof)
on the Delivery Date as provided herein. Until such delivery, you have only the
rights of a general unsecured creditor and no rights as a shareholder of GS Inc.
This Award is subject to all terms and provisions of the Plan and this Award
Agreement.
          3. Delivery.
          (a) In General. Except as provided below in this Paragraph 3 and
subject to Paragraphs 6 and 7, the Delivery Date shall be on the last Business
Day in May in the year following the year in which you cease to be a director of
the GS Inc. Board. The Firm may deliver cash or other property in lieu of all or
any portion of the Shares otherwise deliverable on the Delivery Date. Unless
otherwise determined by the Committee, or as otherwise provided in this Award
Agreement, delivery of Shares shall be effected by book-entry credit to the
Custody Account or to a brokerage account, as approved or required by the Firm.
No delivery of Shares shall be made unless you have timely established the
Custody Account or a brokerage account, as approved or required by the Firm. You
shall be the beneficial owner of any Shares properly credited to the Custody
Account or delivered to a brokerage account, as approved or required by the
Firm. You shall have no right to any dividend or distribution with respect to
such Shares if the record date for such dividend or distribution is prior to the
date the Custody Account or brokerage account, as approved or required by the
Firm, is properly credited with such Shares.
          (b) Death. Notwithstanding any other Paragraph of this Award
Agreement, if you die prior to the Delivery Date, the Shares (or cash or other
property in lieu of all or any portion thereof) corresponding to your
Outstanding RSUs shall be delivered to the representative of your estate as soon
as practicable after the date of death and after such documentation as may be
requested by the Committee is provided to the Committee. The Committee may adopt
procedures pursuant to which you may be permitted to specifically bequeath some
or all of your Outstanding RSUs under your will to an organization described in
Sections 501(c)(3) and 2055(a) of the Code (or such other similar charitable
organization as may be approved by the Committee).

 



--------------------------------------------------------------------------------



 



          4. Dividend Equivalent Rights. Prior to the delivery of Shares (or
cash or other property in lieu thereof) pursuant to this Award Agreement, at or
after the time of distribution of any regular cash dividend paid by GS Inc. in
respect of the Common Stock, you shall be entitled to receive an amount in cash
or other property equal to such regular cash dividend payment that would have
been made in respect of the Shares not yet delivered, as if the Shares had been
actually delivered.
          5. Non-transferability. Except as may otherwise be provided in this
Paragraph or as otherwise may be provided by the Committee, the limitations set
forth in Section 3.5 of the Plan shall apply. Any assignment in violation of the
provisions of this Paragraph 5 shall be void. The Committee may adopt procedures
pursuant to which you may transfer some or all of your RSUs through a gift for
no consideration to any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the recipient’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, and any other entity in which these persons (or the
recipient) own more than 50% of the voting interests.
          6. Conflicted Employment. Notwithstanding anything in this Award
Agreement to the contrary, if you accept employment at any U.S. Federal, state
or local government, any non-U.S. government, any supranational or international
organization, any self-regulatory organization or any agency, or instrumentality
of any such government or organization, or any other employer determined by the
Committee, and as a result of such employment, your continued holding of your
Outstanding RSUs would result in an actual or perceived conflict of interest
(“Conflicted Employment”), then you shall receive, at the sole discretion of the
Firm, either a lump sum cash payment or a delivery of the underlying Shares in
respect of your then Outstanding RSUs, in each case as soon as practicable after
the Committee has received satisfactory documentation relating to your
Conflicted Employment; provided, however, that payment or delivery in respect of
RSUs as a result of this Paragraph shall be made only at such time and if and to
the extent as would not result in the imposition of any additional tax to you
under Section 409A of the Code (which governs the taxation of certain deferred
compensation).
          7. Withholding, Consents and Legends.
          (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes in accordance with Section 3.2 of the Plan,
provided that the Committee may determine not to apply the minimum withholding
rate specified in Section 3.2.2 of the Plan.
          (b) Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents (as defined
in Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable, and by accepting this Award, you agree to the matters described in
Section 3.3.3(d) of the Plan.

-2-



--------------------------------------------------------------------------------



 



          (c) GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable. GS Inc. may advise the transfer agent to place a stop
order against any legended Shares.
          8. Successors and Assigns of GS Inc. The terms and conditions of this
Award Agreement shall be binding upon and shall inure to the benefit of GS Inc.
and its successors and assigns.
          9. Amendment. The Committee reserves the right at any time to amend
the terms and conditions set forth in this Award Agreement in any respect in
accordance with Section 1.3 of the Plan, and the Board may amend the Plan in any
respect in accordance with Section 3.1 of the Plan. Notwithstanding the
foregoing and Sections 1.3.2(f), 1.3.2(h) and 3.1 of the Plan, no such amendment
shall materially adversely affect your rights and obligations under this Award
Agreement without your consent (or the consent of your estate, if such consent
is obtained after your death), except that the Committee reserves the right to
accelerate the delivery of the Shares and in its discretion provide that such
Shares may not be transferable until the Delivery Date. Any amendment of this
Award Agreement shall be in writing signed by an authorized member of the Board
or any other person or persons authorized by the Board.
          10. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
          11. Headings. The headings in this Award Agreement are for the purpose
of convenience only and are not intended to define or limit the construction of
the provisions hereof.

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, GS Inc. and you have caused this Award Agreement
to be duly executed and delivered.
Date:                     

         
 
  THE GOLDMAN SACHS GROUP, INC.
 
       
 
  By:    
 
  Name:    
 
  Title:    

Accepted and Agreed:
By:                                         

-4-